It is contended, on rehearing in this case, that this court overlooked a question which is fatal to the judgment.
During the progress of the trial, counsel for the plaintiff in error called as a witness one Strimple, and offered his testimony upon a material issue. The court excluded the testimony of the witness upon the ground that there was a case pending in court *Page 418 
against said witness, and that to permit him to testify in the case at bar would, in the judgment of the trial court, grant immunity to the witness. The court said, among other things:
"* * * The court does not desire to grant him immunity from that case by reason of testifying in this case, and for that reason the witness is not permitted to testify."
Counsel for Montgomery stated to the court that he was also counsel for Strimple and that he was not seeking immunity for Strimple, but desired his testimony in order that justice might be done Montgomery. The court again denied the request and exceptions were allowed.
We are of opinion that the contention of counsel that this action upon the part of the court is fatal to the judgment, is correct. Under the law in this state, as announced by this court in the case of Scribner v. State, 9 Okla. Cr. 465, 132 P. 933, it would have been necessary for Strimple to testify under coercion by the court before he would be entitled to immunity from prosecution. If he became a voluntary witness he would not be entitled to immunity in any event. Montgomery was entitled to his testimony, and the only way to deprive him of that right was for Strimple to claim the exemptions provided by the Constitution and laws of the state, and establish the same to the satisfaction of the court. This would be true, taking the most favorable view of the matter from the standpoint of the state. Under the facts disclosed by the record the court should have permitted the testimony to be given.
The doctrine announced in the original opinion is, however, the law of the land. That opinion is modified only in one respect, to wit, the judgment is reversed for the reasons herein given instead of affirmed, and the cause remanded to the trial court. *Page 419